DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 02/11/2021 the following has occurred:
Claims 1-18 are amended, and 
Claims 1-18 are pending.

Response to Arguments
Claim Rejection - 35 USC § 112
In light of the amendments dated 02/11/2021, the rejection of claims 1, 7 and 13 under 35 USC 112(b) are withdrawn. However, there are new grounds of 112(b) rejections necessitated by the amendments. 

Prior art
Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of Sadasuke (Publication No. JP 2005-110920A).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7 and 13 recite “to calculate a reliability of the biological signals…” It is unclear how the reliability calculation is tied to the apparatus or how it is integrated into the rest of the system or method. 
Claims 2-6, 8-12 and 14-18 are rejected due to their dependence from indefinite claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda et al. (Publication No. US 2012/0296571, “Shinoda”) in view of Huang et al. (Publication No. US 2017/0135593, “Huang”). 
Regarding claims 1, 7 and 13, Shinoda discloses an apparatus, method and non-transitory computer readable medium (par. [0020]) comprising: 
a sensor configured to acquire biological signals of a user (Fig. 1 (111), (121) and par.[0013]: The above organism information measuring instrument may include a plurality of the sensors…),
a controller (Fig. 1) configured:
to calculate a reliability of the biological signals (par. [0013]… a plurality of the reliability information generation circuits that generate the reliability information for each of the organism information), a first reliability of the biological signals during a first period being higher than a second reliability of the biological signals during a second period (par. [0049]: The reliability information generation circuit 125 generates reliability information indicating reliability of data measured by the sensor 121, par. [0013]: …larger weight for the organism information having higher reliability based on the reliability information…; reliability information generated for a plurality of signals where the one signal has a higher reliability).  
Shinoda does not disclose a controller configured:
to activate an alarm, if a first ratio of the first period of first signals to a set period is less than a first threshold.
 However Huang in the same field of endeavor: device which diagnoses cardiac health condition, discloses that a controller (Fig. 2, (14)) configured: 
(Fig. 2, (36) and par. [0023]: The microprocessor 14 judges whether there is the atrial fibrillation signal according to the signal of heartbeat interval, the heartbeat count, and standard deviation…If it is judged to be the atrial fibrillation signal, step 36 will be executed to make alarming…), if a first ratio of the first period of first signals to a set period is less than a first threshold (Fig. 3 (35), (39) and par. [0026], [0027]: … step 353 of the third filtration stage may execute on condition that the judged heartbeat difference is within the threshold range of the heartbeat difference and the ratio of the judged heart beats to the total heart beats is not over the threshold of the ratio of the second abnormal filtration database in step 3524). This is for the purpose of estimating personal health (par. [0022]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals with a reliability calculation as taught by Shinoda, to include a biological signal ratio alarm execution as taught by Huang in order to estimate personal health.
Regarding claim 2, 8 and 14, Shinoda discloses all of the apparatus according to claim 1, the method of claim 7, and the CRM of claim 13, except wherein 
the biological signals are heart rate signals, and 

Huang discloses the biological signals are heart rate signals (Fig. 4, (351) and pars. [0019], [0027]: …heartbeat related data such as "heart rhythm" or "heart rate" are used to further distinguish the cardiovascular health condition of user. It is well known by one of skilled in the art that "heart rate" and "heart rhythm" are both heartbeat related data gained by heart beat that can demonstrate the health condition of heart, and the value of "heart rate" can be calculated by both raw heartbeat data and "heart rhythm"…), and 
the controller determines that there is an abnormality in a cardiopulmonary function of the user if the ratio less than the first threshold (par. [0026]: The calculation approach of the heartbeat variation degree may calculate a ratio of the heart beats having heartbeat differences within the threshold range to the total heart beats…the heart beats with the heartbeat difference of 10-40 bpm has the ratio over 40-60% of the total heart beats are judged to be atrial fibrillation).  This is for the purpose of estimating personal health (par. [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals with levels of reliability as taught by Shinoda, to .

Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Huang as applied to claims 1, 2, 7, 8, 13 and 14 above, and further in view of Kawai et al. (Publication No. US 2016/0317074, “Kawai”).
Regarding claims 3, 9 and 15, Shinoda discloses all of the apparatus according to claim 1, the method of claim 7, and the CRM of claim 13, except the controller is configured to determine whether or not the user is lying down on a bed and the controller only calculates biological information of the user based on the biological signals if the user is determined to be lying down on a bed, and the controller is configured to 2store the biological signals during the first time period and not to store the biological signals during the second period, wherein the biologicial signals are heart rate signals. 
Huang discloses the biologicial signals are heart rate signals (Fig. 3 and par. [0027]: Next, the signal is judged with the third abnormal filtration database to determine whether it is atrial fibrillation in step 3533. Step 3533 may filter less obvious abnormal signals and utilize the third abnormal filtration database of statistics of heartbeat trend for atrial fibrillation individuals. The judgment rules used in the third abnormal filtration database include average of normal heart rates, average of heart rates, standard deviation of heart rates, and distribution and ratio about difference between consecutive two heart rates, and so on). This provides the benefit of detecting and notifying the user of an abnormal heart condition (par. [0022]). 
Kawai in the same field of endeavor: information processing systems for determining the state of users, discloses the controller is configured to determine whether or not the user is lying down on a bed and the controller only calculates biological information of the user based on the biological signals if the user is determined to be lying down on a bed, and the controller is configured to 2store the biological signals during the first time period (Fig. 21 and pars. [0141], [0309], [0515]: The base device 6 is installed around the user in bed, and senses biological information of the user in sleep (step S12), [0159]: When the health information is calculated…terminal 5 transmits the calculated health information to the server 3. The server 3 stores (accumulates) the received health information distinctively for each user…) and not to store the biological signals during the second period. This provides the benefit of presenting information of evaluation results related to sleep (par. [0141]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals as taught by Shinoda, to include heart rate biological signals as taught by Huang, and to sense biological signals when user is lying down, as taught by Kuwai in order to detect and notify the user of an abnormal heart condition; and to present information of evaluation results related to sleep.

Claims 4, 5, 6, 10, 11, 12, 16, 17 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda in view of Huang as applied to claims 1, 2, 7, 8, 13 and 14 above, and further in view of Sadasuke et al. (Publication No. JP 2005-110920A).
Regarding claims 4, 10 and 16, the Shinoda and Huang combination discloses the apparatus according to claim 1 the method of claim 7, and the CRM of claim 13, except wherein the controller determines whether or not the user is sleeping and calculates the first ratio only if the user is determined to be sleeping. 
However, Sadasuke in the same field of endeavor: a biological information monitor device that processes and presents information generated by the device, discloses the controller determines whether or not the user is sleeping (par. [0065]: …the determination as to whether or not the person has fallen asleep is, for example, no body movement continuously for a predetermined time (for example, 5 minutes) or more, and the pulse rate is not less than a predetermined beat (for example, 5 beats) from the average value), and calculates the first ratio only if the user is sleeping (pars. [0068]-[0069]: … a sleep abnormality determination process for determining an abnormality during sleep (arrhythmia / apnea / hyperactivity) is executed based on the calculation result (S430)). This provides the benefit obtaining sufficient information by only limited action (i.e. sleeping), and accurate evaluation and advice (par. [0003]).

Regarding claims 5, 11 and 17, the Shinod discloses the apparatus according to claim 1 the method of claim 7, and the CRM of claim 13, except wherein the biological signals are heart rate signals, 
wherein the controller is configured to record the first ratio on a first day, to subsequently record the first ratio on the following day, and to also record the first ratio during a plurality of days , 
wherein the controller is configured to activate an alarm, if the first ratio recorded on the following day decreases by a first amount compared to the first ratio recorded on the first day, 
wherein the controller is configured to activate an alarm, if the first ratio of the following day does not decrease by the first amount compared to the first ratio of the first day and the first ratio of the following day decreases by a second amount compared to the first ratio recorded during the plurality of days, and
wherein the controller is configured not to activate an alarm, if the first ratio of the following day does not decrease by the first amount compared to the first ratio of the first day 3and the first ratio of the following day does not 
Huang discloses wherein the biological signals are heart rate signals (Huang, pars. [0019], [0027]: …The judgment rules used in the third abnormal filtration database include average of normal heart rates, average of heart rates, standard deviation of heart rates, and distribution and ratio about difference between consecutive two heart rates, and so on), and 
wherein the controller is configured to activate an alarm (Huang, par. [0023]:  If any abnormal heart beat is judged, it will proceed to step 39 to delivery an arrhythmia alarm). This provides the benefit diagnosing and warning of a personal cardiac health condition (par. [0023]). 
Sadasuke discloses the controller is configured to record the first ratio on a first day, to subsequently record the first ratio on the following day, and to also record the first ratio during a plurality of days  (JP, par. [0023]: Further, the display means may be configured to call and display the past results stored in the storage means. In this case, for example, it is possible to check the transition of the index and the evaluation results over the past several days), 
determining if the first ratio recorded on the following day decreases by a first amount compared to the first ratio recorded on the first day, if the first ratio of the following day does not decrease by the first amount compared to the first ratio of the first day and the first ratio of the following 
determining if the first ratio of the following day does not decrease by the first amount compared to the first ratio of the first day 3and the first ratio of the following day does not decrease by the second amount compared to the first ratio recorded during the plurality of days, the first amount being different from the second amount (pars. [0070]: …whether or not the ratio of the time when the evaluation value CVrr is 10 or more is greater than 20% If it is greater than 20%, it is determined that there is an abnormality in the pulse (arrhythmia, apnea, hyperactivity, etc.), [0071]: …the ratio of the time when there is body movement in a preset period (for example, from falling asleep until the present time) is greater than 30%; essentially determines if there is a change in an evaluation index ratio by comparing a ratio to another obtained at a different time for multiple different times). This is for the purpose of determining an abnormality during sleep (par. [0067]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring biological signals as taught by Shinoda, to use heart rate biological signals that alarm during abnormal heart rate as taught by Huang and to determine abnormal heart rate by evaluating signal changes by comparing ratios over different times in periods of days as taught by Sadasuke in order 
Regarding claims 6, 12 and 18, the Shinoda and Huang combination discloses the apparatus according to claim 5, the method of claim 7, and the CRM of claim 13, except wherein the first amount is selected from 5% to 30% and the second amount is selected from 10% to 20%.
Sadasuke discloses the first amount is selected from 5% to 30% and the second amount is selected from 10% to 20% (pars. [0070]: …whether or not the ratio of the time when the evaluation value CVrr is 10 or more is greater than 20% If it is greater than 20%, it is determined that there is an abnormality in the pulse (arrhythmia, apnea, hyperactivity, etc.), [0071]: …the ratio of the time when there is body movement in a preset period (for example, from falling asleep until the present time) is greater than 30%; the amounts of 20% and 30% are within the first and second ranges). This is for the purpose of determining an abnormality during sleep (par. [0067]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus, method and non-transitory computer readable medium for acquiring heart rate biological signals that alarm during abnormal heart rate as taught by Shinoda and Huang and to determine abnormal heart rate by evaluating signal changes by comparing ratios over different times in periods of days as taught by Sadasuke in order to determine an abnormality during sleep.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADREANNE A. ARNOLD/         Examiner, Art Unit 3792                                                                                                                                                                                               
/ALLEN PORTER/         Primary Examiner, Art Unit 3792